FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SOCIETE CIVILE SUCCESSION              
RICHARD GUINO, a french trust,
                 Plaintiff-Appellee,
                v.
JEAN-EMMANUEL RENOIR, an                     No. 07-15582
individual,
              Defendant-Appellant,            D.C. No.
                                           CV-03-01310-MHM
               and
BESEDER INC., doing business as
Rima Fine Art; DROR DAREL,
husband; TRACY L. PENWELL, wife,
                       Defendants.
                                       

SOCIETE CIVILE SUCCESSION              
RICHARD GUINO, a french trust,
                 Plaintiff-Appellee,
                v.
JEAN-EMMANUEL RENOIR, an                     No. 07-15583
individual,
                         Defendant,           D.C. No.
                                           CV-03-01310-MHM
               and
BESEDER INC., doing business as
Rima Fine Art; DROR DAREL,
husband; TRACY L. PENWELL, wife,
            Defendants-Appellants.
                                       


                            3897
3898         SOCIETE CIVILE SUCCESSION v. RENOIR



SOCIETE CIVILE SUCCESSION              
RICHARD GUINO, a french trust,
                Plaintiff-Appellant,
RICHARD W. MORRIS; MORRIS LAW                No. 07-17209
FIRM, PLLC,                                    D.C. No.
                         Appellants,       CV-03-01310-MHM
                 v.                       ORDER DENYING
JEAN-EMMANUEL RENOIR, an                    PETITIONS FOR
individual; BESEDER INC., doing             REHEARING EN
business as Rima Fine Art; DROR                 BANC
DAREL, husband; TRACY L.
PENWELL, wife,
             Defendants-Appellees.
                                       
                     Filed April 1, 2009

    Before: Mary M. Schroeder, Dorothy W. Nelson and
            Stephen Reinhardt, Circuit Judges.


                          ORDER

  Judge Schroeder and Judge Reinhardt voted to deny the
petitions for rehearing en banc. Judge Nelson recommended
denial of the petitions for rehearing en banc.

  The full court has been advised of the petitions for rehear-
ing en banc and no active judge has requested a vote on
whether to rehear the matter en banc. (Fed. R. App. P. 35.)

  The petitions for rehearing en banc are DENIED.
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.